Title: To James Madison from Joseph Milligan, 30 October 1818
From: Milligan, Joseph
To: Madison, James


Dear Sir
Georgetown October 30th 1818
I have just got through the press a little book that contains two distinct Treatises on Gardening both of which no doubt you are familiar with the first is by John Gardiner & By David Hepburn, late Gardener to Governor Mercer & to General John Mason. The other is by the late Mr John Randolph of Williamsburg. There is also some new hints which you will find as follows prospectus from page 1 to 18 note on hot beds page 20 Fences & Walks from page 117 to 161 a note on Currants 242 from page 334 to the end hints on the cultivation of native Vines and directions for making domestic Wines. I have sent two Copies by post the one of which in splendid binding I beg you will accept. The other in neat binding is intended as a donation to the Agricultural society over which you preside. I will be happy to hear whether the little Volume meets your entire approbation, With best respects to Mrs Maddison I am your Obedient Servant
Joseph Milligan
